DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  the claim recites, “(.+-.)-cis-1-(4-chlorophenyl)-2-(1H-1,2,4-triazol-1-yl)-cycloheptanol and this should read (±)-cis-1-(4-chlorophenyl)-2-(1H-1,2,4-triazol-1-yl)-cycloheptanol.  
Claims 2-4 are also objected to because applicant’s compound identifiers have used periods and periods are only to be used in claims for abbreviations and at the ends of claims, see MPEP 608.01 (m), which states, “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).” As applicant’s compound identifiers are not abbreviations the examiner suggests either removing the periods from these identifiers (and also changing the identifiers in the specification so that they match) or just deleting these identifiers from the claims (e.g. X.01) as they are unnecessary to the claims. Appropriate correction is required.
Trademarks in Specification
The use of the trademarks TIMOREX GOLD®, and INITIUM®/imidium have been noted in this application. They should be capitalized wherever it appears and be accompanied by the generic terminology.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for controlling infestation of useful plants by phytopathogenic microorganisms, does not reasonably provide enablement for “preventing” the same. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
“Preventing” infestation of phytopathogenic microorganisms without any further limitation is plenary in efficacy and effect. Definition of “prevent” by Webster's Dictionary includes, “to keep from happening; make impossible by prior action.”
There is no chemical agent such as those claimed here that can achieve such effect when plants are under relentless attack by microorganisms either via soil or through spreading of spores through wind and other weather conditions. The ordinary skilled artisan in this field would not accept assertion of such plenary effect without data under relevant conditions. Applicant's own specification reports data in terms of “at least 80%” and the data was not obtained under weather conditions in the field or under reasonably long duration after treatment in the field.

Claims 14-15 are also rejected under 35 U.S.C. 112 (a), because the specification, while being enabling for control of various phytopathogenic fungal infections, does not reasonably provide enablement for the control or prevention of any and all phytopathogenic diseases caused by any and all known or yet to be discovered causes as is instantly claimed (e.g. bacteria and virus).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
This rejection is based on the absence of an enabling disclosure for the method of controlling or preventing any and all phytopathogenic diseases with combinations of the instantly claimed compounds. In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by Applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed. Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404:
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
            MPEP § 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection.”

When given their broadest reasonable interpretation, in view of the as filed specification, the claims encompass methods of controlling or preventing in and all phytopathogenic diseases including those yet to be discovered in all species of plants including those yet to be 
The instant specification teaches that the instantly claimed compounds and combinations are useful for controlling a broad spectrum of phytopathogenic fungi and possibly a small selection of bacterial phytopathogens (e.g. Erwinia amylovora) (pg. 33, ln. 19-pg. 35, ln. 30).
The guidance provided by the specification amounts to an invitation for the skilled Artisan to try and follow the disclosed instructions to make and use the claimed invention. The specification merely discloses examples which are directed to treating/controlling several different fungal infections in different crops/plants.
The detail of the disclosure provided by Applicant, in view of the prior art, must encompass a wide knowledge, so that the Artisan of skill would be able to practice the invention as claimed by Applicant, without undue burden being imposed on such Artisan. This burden has not been met because it would require undue experimentation to use the composition to control or prevent any and all known or unknown phytopathogenic diseases in any and all known or unknown plant species, as claimed in the instant application.
Therefore, in view of the art recognized high level of unpredictability of control and prevention of any and all phytopathogenic diseases with compounds of formula I and known other active agents, and the large quantity of research required to define these unpredictable variables, and the lack of guidance provided in the specification regarding such prevention or control of all phytopathogenic diseases with the same combinations of active agents, it is the position of the examiner that it would require undue experimentation for one of skill in the art to practice the scope of the invention as broadly claimed. Hence, absent a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 contain the trademark/trade name TIMOREX GOLD® (in both claim 1 and claim 12), imidium (I think applicants meant INITIUM® in claim 12).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name TIMOREX GOLD® is used to identify/describe a botanical extract of tea tree and the trademark/tradename INITIUM® is ametoctradin, accordingly, the identification/description is indefinite.
Accordingly, claims 2-22 and 13-15 are also rejected because they depend from and/or include the limitations of claim 1 and do not resolve this issue.
Claim 12 is also indefinite because it recites (TCNB) and (mandestrobin) in parentheses and it is unclear if these actives are meant to be part of the claim or not and what TCNB means since it is not defined in the first instance it used. The examiner reminds applicant’s that they 
Claim 12 is also indefinite because it recites multiple names in parenthesis after IUPAC names, etc. e.g. dimetachlone (dimethaclone) and it is unclear to the examiner if the names in parenthesis are part of the claims or not. For the instance dimetachlone (dimethaclone) if applicants are trying to give multiple synonyms for the same compound using dimetachlone/dimethaclone would overcome the indefiniteness issue because it would clarify if applicant’s intended (dimethaclone) to be part of the claim. The examiner suggests using the / between different synonyms of the same compound if that is what applicants are trying to do with the parenthetical phrases.

Regarding claim 14, the phrase "especially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Particularly it is unclear if applicant’s want the method to be for the control and prevention of all phytopathogenic diseases or if they actually want it to be for the control and prevention of phytopathogenic fungi. For the purposes of applying prior art the examiner is interpreting it as any and all phytopathogenic diseases.
Claim 15 is rejected because it depends from claim 14 and does not resolve the issues with respect to the indefinite issue discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10899724 (‘724) in view of Kretschmer et al. (US20180368409, with priority to 11/19/2015 corresponds to WO2017085100 from IDS). The claims are not identical however ‘724 teaches and claims combinations of an overlapping scope of compounds of applicant’s formula (I) as fungicidal compounds and further teaches wherein they can be combined with additional fungicidal agents. ‘724 does not specifically teach the specific secondary and tertiary agents instantly claimed or the claimed ratios. However, this deficiency is addressed by Kretschmer. 
Kretschmer teaches compositions comprising anti-fungal/fungicidal compounds of applicant’s formula I, specifically 
those of formula I.A. [0177], wherein R1 corresponds to the instant R3 and is methyl, ethyl, isopropyl, trifluoroethyl, cyclopropyl, etc. and R2 is C(=O)-C1-C6-alkyl (See [0177]; [0189-0190]; Table A, entry A-262, A-264, A-499, A-501, A-522, A-554, A-870, A-872, A-923, A-925, etc), and Kretschmer teaches combinations comprising these compounds with additional active agents, specifically binary and ternary combinations with additional active agents and that these combinations can lead to synergy, and wherein the second active and/or third active agent are selected from benzovindiflupyr, azoxystrobin, trifloxystrobin, etc., and they specifically prefer/exemplify mixtures with azoxystrobin and benzovindiflupyr which reads on claims 1 and 5-6 and wherein the composition comprise an agriculturally acceptable carrier and surfactant or formulation adjuvants, e.g. water ([0231, carriers, surfactants, auxiliaries]; [232, water, etc.]; [0280-0395]; [0368-0369]; [0361, solvent or solid carrier], [0177]; Table B, mixture B-1, etc.; Table I: Ex-7, Ex-9, Ex-10, Ex-13, Ex-24, Ex-26, etc.; [0233-0235, etc.]; claims; examples). 
Kretschmer teaches applicant’s compound X.07, which is their A-509 when the compounds have formula I.A (See [0177]; Table A entry A-509, A-923), and further teaches homologous and/or very structurally similar compounds to those of applicant’s formula (I)/component (A), specifically A-923 which is very structurally similar to applicant’s X.05, are 
	Kretschmer teaches wherein the weight ratio of the compound that is applicant’s component (A) to the second active agent, e.g. benzovindiflupyr or azoxystrobin, etc. component (B) is preferably from 1:100 to 100:1, 1:50 to 50:1, preferably, 1:20:20:1, more preferably 1:10:10:1, even more preferably 1:4 to 4:1 and most preferably from 1:2 to 2:1 all of which read on the claimed ranges of 100:1 to 1:100, 20:1 to 1:40, 12:1 to 1:25, 5:1 to 1:15, and 2:1 to 1:5 which are instantly claimed ([0364-367]). 
	Kretschmer further teaches wherein the compounds can be used in ternary mixtures with two other additional active agents which include benzovindiflupyr, azoxystrobin, etc. which read on the compounds in the instantly claimed list (See [0368]; [0278]; [0280-0359];).
	Kretschmer also teaches utilizing these compounds and compositions for controlling phytopathogenic diseases, specifically fungal diseases and/or phytopathogenic bacteria, by applying the compositions comprising the claimed compounds and secondary active agents in combination to the plants, locus thereof or seeds, and wherein the two components can be applied in a sequential manner (See abstract; claims; [0003]; [0177]; [0213-0215]; [0216-0228]).
Thus, one of ordinary skill in the art would conclude that the instantly claimed composition and method is rendered obvious based upon the teachings of U.S. Patent No.10899724 (‘724) in view of Kretschmer et al. and that one of ordinary skill in the art would have had a reason to form the claimed combinations and methods when looking to ‘724 and Kretschmer in effort to form additional high fungicidal active combinations for controlling phytopathogenic fungi.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10501425 (‘425) in view of Kretschmer et al. . 
Kretschmer teaches compositions comprising anti-fungal/fungicidal compounds of applicant’s formula I, specifically 
those of formula I.A. [0177], wherein R1 corresponds to the instant R3 and is methyl, ethyl, isopropyl, trifluoroethyl, cyclopropyl, etc. and R2 is C(=O)-C1-C6-alkyl (See [0177]; [0189-0190]; Table A, entry A-262, A-264, A-499, A-501, A-522, A-554, A-870, A-872, A-923, A-925, etc), and Kretschmer teaches combinations comprising these compounds with additional active agents, specifically binary and ternary combinations with additional active agents and that these combinations can lead to synergy, and wherein the second active and/or third active agent are selected from benzovindiflupyr, azoxystrobin, trifloxystrobin, etc., and they specifically prefer/exemplify mixtures with azoxystrobin and benzovindiflupyr which reads on claims 1 and 5-6 and wherein the composition comprise an agriculturally acceptable carrier and surfactant or formulation adjuvants, e.g. water ([0231, carriers, surfactants, auxiliaries]; [232, water, etc.]; [0280-0395]; [0368-0369]; [0361, solvent or solid carrier], [0177]; Table B, mixture B-1, etc.; Table I: Ex-7, Ex-9, Ex-10, Ex-13, Ex-24, Ex-26, etc.; [0233-0235, etc.]; claims; examples). 
Kretschmer teaches applicant’s compound X.07, which is their A-509 when the compounds have formula I.A (See [0177]; Table A entry A-509, A-923), and further teaches homologous and/or very structurally similar compounds to those of applicant’s formula (I)/component (A), specifically A-923 which is very structurally similar to applicant’s X.05, are useful as fungicidal compounds and in mixtures with secondary active agents (see [0177]; Table 
	Kretschmer teaches wherein the weight ratio of the compound that is applicant’s component (A) to the second active agent, e.g. benzovindiflupyr or azoxystrobin, etc. component (B) is preferably from 1:100 to 100:1, 1:50 to 50:1, preferably, 1:20:20:1, more preferably 1:10:10:1, even more preferably 1:4 to 4:1 and most preferably from 1:2 to 2:1 all of which read on the claimed ranges of 100:1 to 1:100, 20:1 to 1:40, 12:1 to 1:25, 5:1 to 1:15, and 2:1 to 1:5 which are instantly claimed ([0364-367]). 
	Kretschmer further teaches wherein the compounds can be used in ternary mixtures with two other additional active agents which include benzovindiflupyr, azoxystrobin, etc. which read on the compounds in the instantly claimed list (See [0368]; [0278]; [0280-0359];).
	Kretschmer also teaches utilizing these compounds and compositions for controlling phytopathogenic diseases, specifically fungal diseases and/or phytopathogenic bacteria, by applying the compositions comprising the claimed compounds and secondary active agents in combination to the plants, locus thereof or seeds, and wherein the two components can be applied in a sequential manner (See abstract; claims; [0003]; [0177]; [0213-0215]; [0216-0228]).
Thus, one of ordinary skill in the art would conclude that the instantly claimed composition and method is rendered obvious based upon the teachings of U.S. Patent No.10501425 (‘425) in view of Kretschmer et al. and that one of ordinary skill in the art would have had a reason to form the claimed combinations with R3 as methyl and the claimed secondary active agents, e.g. azoxystrobin and/or benzovindiflupyr, etc. and the claimed methods when looking to ‘425 and Kretschmer in effort to form additional high fungicidal active combinations for controlling phytopathogenic fungi.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretschmer et al. (US20180368409, with priority to 11/19/2015 corresponds to WO2017085100 from IDS) and further in view of Cambridge Medchem (https://web.archive.org/web/20130113020012/https://www.cambridgemedchemconsulting.com/resources/bioisoteres/) and Wiebe et al. (US20180317491, with priority to 11/5/2015, same as WO2017/076742 from IDS).
	Applicant’s claim:
-- A fungicidal composition comprising a mixture of components (A) and (B) as active ingredients, wherein component (A) is a compound of formula (1): as disclosed in the instant claims and component (B) is a compound selected from the group consisting of: benzovindiflupyr, fluxapyroxad, pydiflumetofen, isopyrazam, fluopyram, penthiopyrad, sedaxane, bixafen, difenoconazole, cyproconazole, tebuconazole, hexaconazole, prothioconazole, propiconazole, epoxiconazole, flutriafol, mefentrifluconazole, ipconazole, paclobutrazol, azoxystrobin, trifloxystrobin, picoxystrobin, pyraclostrobin, metalaxyl-M, fenpropidin, fenpropimorph, cyprodinil, spiroxamine, mancozeb, chlorothalonil, oxathiapiprolin, mandipropamid, fluazinam, fludioxinil, fosetyl-aluminium, acibenzolar-S-methyl, procymidone, carbendazim, fenhexamid, prochloraz, prohexadione-calcium, Timorex Gold™ (plant extract comprising tea tree oil), N'-[5-bromo-2-methy1-6-(1-methyl-2-propoxy-ethoxy )-3-pyridyl]-N- ethyl-N-methyl-formamidine), N'-[5-bromo-2-methyl-6-[(1S)-1-methyl-2-propoxy-ethoxy ]-3- pyridyl ]-N-ethyl-N-methyl-formamidine, N'-[5-bromo-2-methyl-6-[(1R)-1-methyl-2-propoxy- ethoxy ]-3-pyridyl]-N-ethyl-N-methyl-formamidine, N'-[5-bromo-2-methyl-6-(1-methyl-2- propoxy-ethoxy )-3-pyridyl ]-N-isopropyl-N-methyl-formamidine, N'-[5-chloro-2-methyl-6-(1- methyl-2-propoxy-ethoxy )-3-pyridyl]-N-ethyl-N-methyl-formamidine, calcium phosphonate, cis-Jasmone, trinexapac-ethyl, glyphosate, 2,4-D (2,4-dichlorophenoxyacetic acid) and thiamethoxam.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, 5-6, and 13, Kretschmer teaches compositions comprising anti-fungal/fungicidal compounds of applicant’s formula I, specifically 
those of formula I.A. [0177], wherein R1 corresponds to the instant R3 and is methyl, ethyl, isopropyl, trifluoroethyl, cyclopropyl, etc. and R2 is C(=O)-C1-C6-alkyl (See [0177]; [0189-0190]; Table A, entry A-262, A-264, A-499, A-501, A-522, A-554, A-870, A-872, A-923, A-925, etc), and Kretschmer teaches combinations comprising these compounds with additional active agents, specifically binary and ternary combinations with additional active agents and that these combinations can lead to synergy, and wherein the second active and/or third active agent are selected from benzovindiflupyr, azoxystrobin, trifloxystrobin, etc., and they specifically 
	Regarding claim 2-3, Kretschmer teaches applicant’s compound X.07, which is their A-509 when the compounds have formula I.A (See [0177]; Table A entry A-509, A-923), and further teaches homologous and/or very structurally similar compounds to those of applicant’s formula (I)/component (A), specifically A-923 which is very structurally similar to applicant’s X.05, are useful as fungicidal compounds and in mixtures with secondary active agents (see [0177]; Table B, mixture B-1, etc.; Table I: Ex-7, Ex-9, Ex-10, Ex-13, Ex-24, Ex-26, etc.; [0233-0235, etc.]; claims; examples).
	Regarding claims  7-11, Kretschmer teaches wherein the weight ratio of the compound that is applicant’s component (A) to the second active agent, e.g. benzovindiflupyr or azoxystrobin, etc. component (B) is preferably from 1:100 to 100:1, 1:50 to 50:1, preferably, 1:20:20:1, more preferably 1:10:10:1, even more preferably 1:4 to 4:1 and most preferably from 1:2 to 2:1 all of which read on the claimed ranges of 100:1 to 1:100, 20:1 to 1:40, 12:1 to 1:25, 5:1 to 1:15, and 2:1 to 1:5 which are instantly claimed ([0364-367]). 
	Regarding claim 12, Kretschmer further teaches wherein the compounds can be used in ternary mixtures with two other additional active agents which include benzovindiflupyr, azoxystrobin, etc. which read on the compounds in the instantly claimed list (See [0284]; [0282]; [0280]; [0368]; [0278]; [0280-0359];).
	Regarding claims 14-15, Kretschmer also teaches utilizing these compounds and compositions for controlling phytopathogenic diseases, specifically fungal diseases and/or phytopathogenic bacteria, by applying the compositions comprising the claimed compounds and secondary active agents in combination to the plants, locus thereof or seeds, and wherein the 

Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claim 4, Kretschmer does not teach wherein applicant’s R3 is an alkoxy group specifically OMe or specifically teach applicant’s claimed compounds X.01 or X.14. Kretschmer does teach wherein applicant’s Z is OMe which is structurally similar to NHMe as O, and NH are also bioisosteres of one another thus, Kretschmer’s compound I. A wherein R1 and R2 are as in A-519 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 wherein it would have been obvious to change the CH2 group in the ethyl to an O atom and the O in the Me to an NH because these are known bioisosteres of each other and are changes to compounds that are routinely done by one of ordinary skill in the art in effort to find/discover additional bioactive compounds, in this case additional fungicidal compounds because as is taught by Cambridge medchem a known bioisostere for a -CH2- group is an -O- atom and bioisosteres of -O- is -NH- (See simple replacements section). Especially since Wiebe teaches that in structurally very similar molecules it was known to substitute the N atom of an amide with an OMe group as is claimed in compound X.01, etc. to form fungicidal compounds (See abstract; [0012];). Thus, this would have been a routine bioisoteric replacement that one of ordinary skill in the art would have made in effort to form additional fungicidal compounds for use in controlling 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to form the instantly claimed compounds for use in combinations with the claimed secondary and tertiary active agents for controlling phytopathogenic infections in plants in the claimed ratios because Kretschmer teaches an overlapping scope of the claimed compounds was known in the art to be useful in combinations with an overlapping scope of the same secondary and tertiary active agents instantly claimed for controlling phytopathogenic fungi in overlapping ratios to those instantly claimed. It would have been obvious to make the specific compounds claimed in claim 4 because these compounds are very structurally similar to those already disclosed in Kretschmer for the same fungicidal purpose and differ only by the substitution of known classical bioisosteres e.g. –O- for –NH- and -CH2- for –O- which are known in the art as is taught by Cambridge Medchem and were further rendered obvious because Wiebe teaches other structurally similar oxadiazole compounds wherein the substituents on the N atom of the amide include the claimed OMe and that these compounds lead to fungicidal activity.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	Claims 1-15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616